 35316 NLRB No. 7BEAUMONT GLASS CO.1Neither the fact that the Respondent has closed, nor its lack ofassets or financial resources to pay the backpay owed constitute
good cause for failure to file an answer or is otherwise a basis for
denying the Motion for Summary Judgment. See, e.g., CornerstoneBuilders, 309 NLRB 407 (1992).Beaumont Glass Company and American FlintGlass Workers Union, AFL±CIO. Case 6±CA±24689January 20, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn May 19, 1993, the National Labor RelationsBoard issued an Order adopting, in the absence of ex-
ceptions, the Decision of the administrative law Judge
directing the Respondent, Beaumont Glass Company,
Morgantown, West Virginia, to make whole certain of
its unit employees for loss of earnings and other bene-
fits resulting from its failure to pay contractually-re-
quired vacation benefits in violation of the National
Labor Relations Act. On May 9, 1994, the United
States Court of Appeals for the Fourth Circuit entered
its judgment, enforcing in full the backpay provisions
of the Board's Order.A controversy having arisen over the amount ofbackpay due the unit employees, on October 20, 1994,
the Regional Director for Region 6 issued a compli-
ance specification and notice of hearing alleging the
amount due under the Board's Order, and notifying the
Respondent that it should file a timely answer comply-
ing with the Board's Rules and Regulations. Although
properly served with a copy of the compliance speci-
fication, the Respondent failed to file an answer.By letter dated November 8, 1994, the Respondentinformed the Union and the Region that the Respond-
ent was closed, had no assets and did not have the fi-
nancial resources to pay the backpay owed, and ad-
vised that the Respondent anticipated that it would not
file an answer. By certified letter dated November 14,
1994, the Region advised the Respondent of its obliga-
tion to file an answer and informed the Respondent
that unless an answer were filed by the third business
day after receipt of the letter or unless an extension of
time for filing an answer were requested, a Motion for
Summary Judgment would be filed with the Board.
The Respondent neither filed an answer nor requested
an extension of time.On December 19, 1994, the General Counsel filedwith the Board a Motion to Transfer Case to the Board
and for Summary Judgment, with exhibits attached. On
December 21, 1994, the Board issued an order trans-
ferring the proceeding to the Board and a Notice toShow Cause why the motion should not be granted.The Respondent again filed no response. The allega-
tions in the motion and in the compliance specification
are therefore undisputed.The Board has delegated its authority in this pro-ceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-
tion. Section 102.56(c) of the Board's Rules and Regu-
lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer,1we deem the allega-tions in the compliance specification to be admitted as
true, and grant the General Counsel's Motion for Sum-
mary Judgment. Accordingly, we conclude that the net
backpay due the unit employees is as stated in the
compliance specification, and we will order payment
by the Respondent of those amounts to the employees,
plus interest accrued on those amounts to the date of
payment.ORDERThe National Labor Relations Board orders that theRespondent, Beaumont Glass Company, Morgantown,
West Virginia, its officers, agents, successors, and as-
signs, shall make whole the employees by paying them
the amounts set forth in the compliance specification,
plus interest and minus tax withholdings, if any, re-
quired by Federal and state laws.